DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kitagawa et al. (US 9,845,689; hereinafter Kitagawa) in view of Freeman et al. (US 2016/0123164; hereinafter Freeman) and design choice. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitagawa et al. (US 9,845,689; hereinafter Kitagawa) in view of Freeman et al. (US 2016/0123164; hereinafter Freeman) and design choice. Since Applicant has not established significance of having the circumference of the lower inner fillet and the upper inner fillet to be smaller than a size of the outer circumferential surface of the strut housing, sizing the fillet’s to be smaller than a size of the outer circumferential surface of the strut would be a mere design choice. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 9,845,689; hereinafter Kitagawa) in view of Freeman et al. (US 2016/0123164; hereinafter Freeman). 
Regarding claim 1, Kitagawa (Fig. 6 and 7) discloses a strut structure (47 and 48) of a gas turbine (Fig. 6), the strut structure (47 and 48) being formed in an annular exhaust passage (B) formed between an inner casing (46) and an outer casing (45) of the gas turbine (Fig. 6), the strut structure (47 and 48) comprising: a strut housing (47 or 47 and curved portions extending from platforms (45 and 46)) configured to include a lower end which is connected to the inner casing (46) and an upper end which is connected to an outer casing (45). Refer to Fig. I below. 


    PNG
    media_image1.png
    341
    609
    media_image1.png
    Greyscale

Fig. I. Kitagawa, Fig. 7 (Annotated)

    PNG
    media_image2.png
    577
    569
    media_image2.png
    Greyscale

Fig. II. Kitagawa, Fig. 7 (Annotated)


Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning the curved projections so that they extend into the strut housing, as taught by Freeman, as a simple substitution of one means for coupling the vane to the platform with another. See MPEP 2141 III B. Since the projections extend around the entire strut housing, as disclosed by Fig. 7 of Kitagawa, the strut groove would connect the front end of the strut housing to the rear end. Refer to Fig. II above as to how the groove, the upper inner fillet, and the lower inner fillet have been interpreted. 
While Freeman fails to disclose the sizes of the outer circumferential surfaces of the lower inner fillet and the upper inner fillet, Applicant has failed to disclose the significance or unexpected result of having the outer circumferential surfaces of the 
Regarding claim 2, Kitagawa, as modified, discloses the strut structure of claim 1, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses that the upper inner fillet and the lower inner fillet are partially inserted into the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. II above. 
Regarding claim 3, Kitagawa, as modified, discloses the strut structure of claim 2, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. II above.  
	Regarding claim 4, Kitagawa, as modified, discloses the strut structure of claim 2, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were 
Regarding claim 6, Kitagawa, as modified, discloses the strut structure of claim 1, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 7, Kitagawa (Fig. 6-7) discloses an exhaust diffuser (31) of a gas turbine (Fig. 6), comprising: an inner casing (46) configured to include a bearing housing (47) surrounding a tie rod (32) provided in a turbine (13); an outer casing (45) configured to be spaced apart from the inner casing (46) and include an annular exhaust passage (B) through which an exhaust gas flows; and a strut structure (47 and 48) formed in the annular exhaust passage formed between the inner casing (46) and the outer casing (45), wherein the strut structure (47 and 48) comprises: a strut housing (47 or 47 and curved portions extending from platforms (45 and 46)) configured to include a lower end which is connected to the inner casing (46) and an upper end which is connected to the outer casing (45). Refer to Fig. I above.
Kitagawa fails to disclose a strut groove configured to be formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a  
Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning the curved projections so that they extend into the strut housing, as taught by Freeman, as a simple substitution of one means for coupling the vane to the platform with another. See MPEP 2141 III B. Since the projections extend around the entire strut housing, as disclosed by Fig. 7 of Kitagawa, the strut groove would connect the front end of the strut housing to the rear end. Refer to Fig. II above as to how the groove has been interpreted.
While Freeman fails to disclose the sizes of the outer circumferential surfaces of the lower inner fillet and the upper inner fillet, Applicant has failed to disclose the significance or unexpected result of having the outer circumferential surfaces of the lower and upper inner fillets sized as claimed. Since Applicant has not disclosed that having the circumferential surfaces with this specific size solves any stated problem or 
	Regarding claim 8, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 7), as modified, further discloses that the upper inner fillet and the lower inner fillet are partially inserted into the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. II above. 
	Regarding claim 9, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 8, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. II above. 
	Regarding claim 10, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 8, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were interpreted to form the pattern – a rectangular shaped groove) formed on at least any one of the lower inner fillet or the upper inner fillet. Refer to Fig. II above. 
	Regarding claim 12, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
	Regarding claim 13, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 6 and 7), as modified, further discloses an exhaust gas guide member (30) configured to guide the exhaust gas to flow in a direction parallel to a long axis (interpreted to be parallel to the rotational axis of the gas turbine) of the strut housing (47).  
	Regarding claim 14, Kitagawa (Fig. 6 and 7) discloses a gas turbine, comprising: a compressor (11) configured to compress air externally introduced; a combustor (12) configured to mix the compressed air with fuel and to combust the air and fuel mixture; a turbine (13) configured to generate power with the combustion gas supplied from the combustor (12), and include a turbine vane (27a) configured to guide the combustion gas on a combustion gas path through which the combustion gas passes and a turbine blade (28a) rotated by the combustion gas on the combustion gas path; and an exhaust diffuser (31) configured to rotate the turbine blade (28a) and to exhaust the combustion gas, wherein the exhaust diffuser (31) comprises: an inner 
Kitagawa fails to disclose a strut groove configured to be formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a rear end thereof, wherein a lower inner fillet is formed on an upper surface of the inner casing, and an upper inner fillet is formed on a lower surface of the outer casing, and wherein sizes of an outer circumferential surfaces of the lower inner fillet and the upper inner fillet are smaller than a size of an outer circumferential surface of the strut housing.  
Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning 
While Freeman fails to disclose the sizes of the outer circumferential surfaces of the lower inner fillet and the upper inner fillet, Applicant has failed to disclose the significance or unexpected result of having the outer circumferential surfaces of the lower and upper inner fillets sized as claimed. Since Applicant has not disclosed that having the circumferential surfaces with this specific size solves any stated problem or is for any particular purpose above the fact that by having a smaller fillet reduces the overall weight of the strut structure (which minimizes weight of the engine) and it appears that the strut structure of Kitagawa and Freeman would perform equally well with circumferential surfaces of the lower and upper inner fillets sized as claimed by Applicant, it would have been an obvious matter of design choice to modify the strut structure of Kitagawa and Freeman by utilizing the specific size as claimed for the purpose of minimizing weight of the overall structure
Regarding claim 15, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 7), as modified, further discloses that the upper inner fillet and the lower inner fillet are partially inserted in to the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. II above.   
Regarding claim 16, Kitagawa, as modified, discloses the gas turbine of claim 15, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. II above. 
Regarding claim 17, Kitagawa, as modified, discloses the gas turbine of claim 15, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were interpreted to form the pattern – a rectangular shaped groove) formed on at least any one of the lower inner fillet or the upper inner fillet. Refer to Fig. II above. 
Regarding claim 19, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 20, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 6), as modified, further discloses an exhaust gas guide member (30) configured to guide the exhaust gas to flow in a direction parallel to a long .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745